Exhibit 10.32

 

$80,000,000

 

CREDIT AGREEMENT

among

LABOR READY, INC.,
as Borrower,

The Several Lenders from Time to Time Parties Hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent, Syndication Agent and
Administrative Agent

Dated as of December 13, 2005

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Arranger and Sole Book Runner

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

1.

DEFINITIONS

 

 

 

 

 

 

 

1.1

Defined Terms

 

 

1.2 [a05-21908_1ex10d32.htm#a1_2OtherDefinitionalProvisions_045344]

Other Definitional Provisions
[a05-21908_1ex10d32.htm#a1_2OtherDefinitionalProvisions_045344]

 

 

 

 

 

2. [a05-21908_1ex10d32.htm#a2_AmountAndTermsOfRevolvingCommi_045347]

AMOUNT AND TERMS OF REVOLVING COMMITMENTS
[a05-21908_1ex10d32.htm#a2_AmountAndTermsOfRevolvingCommi_045347]

 

 

 

 

 

 

2.1 [a05-21908_1ex10d32.htm#a2_1RevolvingCommitments_045347]

Revolving Commitments [a05-21908_1ex10d32.htm#a2_1RevolvingCommitments_045347]

 

 

2.2 [a05-21908_1ex10d32.htm#a2_2ProcedureForRevolvingLoanBorr_045350]

Procedure for Revolving Loan Borrowing
[a05-21908_1ex10d32.htm#a2_2ProcedureForRevolvingLoanBorr_045350]

 

 

2.3 [a05-21908_1ex10d32.htm#a2_3UnusedCommitmentFeesEtc__045352]

Unused Commitment Fees, etc.
[a05-21908_1ex10d32.htm#a2_3UnusedCommitmentFeesEtc__045352]

 

 

2.4 [a05-21908_1ex10d32.htm#a2_4TerminationOrReductionOfRevol_045355]

Termination or Reduction of Revolving Commitments
[a05-21908_1ex10d32.htm#a2_4TerminationOrReductionOfRevol_045355]

 

 

2.5 [a05-21908_1ex10d32.htm#a2_5OptionalPrepayments_045357]

Optional Prepayments [a05-21908_1ex10d32.htm#a2_5OptionalPrepayments_045357]

 

 

2.6 [a05-21908_1ex10d32.htm#a2_6MandatoryPrepaymentsAndCommit_045359]

Mandatory Prepayments and Commitment Reductions
[a05-21908_1ex10d32.htm#a2_6MandatoryPrepaymentsAndCommit_045359]

 

 

2.7 [a05-21908_1ex10d32.htm#a2_7ConversionAndContinuationOpti_045400]

Conversion and Continuation Options
[a05-21908_1ex10d32.htm#a2_7ConversionAndContinuationOpti_045400]

 

 

2.8 [a05-21908_1ex10d32.htm#a2_8LimitationsOnLiborTranches_045402]

Limitations on LIBOR Tranches
[a05-21908_1ex10d32.htm#a2_8LimitationsOnLiborTranches_045402]

 

 

2.9 [a05-21908_1ex10d32.htm#a2_9InterestRatesAndPaymentDates_045403]

Interest Rates and Payment Dates
[a05-21908_1ex10d32.htm#a2_9InterestRatesAndPaymentDates_045403]

 

 

2.10 [a05-21908_1ex10d32.htm#a2_10ComputationOfInterestAndFees_045405]

Computation of Interest and Fees
[a05-21908_1ex10d32.htm#a2_10ComputationOfInterestAndFees_045405]

 

 

2.11 [a05-21908_1ex10d32.htm#a2_11InabilityToDetermineInterest_045407]

Inability to Determine Interest Rate
[a05-21908_1ex10d32.htm#a2_11InabilityToDetermineInterest_045407]

 

 

2.12 [a05-21908_1ex10d32.htm#a2_12ProRataTreatmentAndPayments_045409]

Pro Rata Treatment and Payments
[a05-21908_1ex10d32.htm#a2_12ProRataTreatmentAndPayments_045409]

 

 

2.13 [a05-21908_1ex10d32.htm#a2_13RequirementsOfLaw_045411]

Requirements of Law [a05-21908_1ex10d32.htm#a2_13RequirementsOfLaw_045411]

 

 

2.14 [a05-21908_1ex10d32.htm#a2_14Taxes_045413]

Taxes [a05-21908_1ex10d32.htm#a2_14Taxes_045413]

 

 

2.15 [a05-21908_1ex10d32.htm#a2_15Indemnity_045417]

Indemnity [a05-21908_1ex10d32.htm#a2_15Indemnity_045417]

 

 

2.16 [a05-21908_1ex10d32.htm#a2_16ChangeOfLendingOffice_045418]

Change of Lending Office
[a05-21908_1ex10d32.htm#a2_16ChangeOfLendingOffice_045418]

 

 

2.17 [a05-21908_1ex10d32.htm#a2_17ReplacementOfLenders_045421]

Replacement of Lenders [a05-21908_1ex10d32.htm#a2_17ReplacementOfLenders_045421]

 

 

 

 

 

3. [a05-21908_1ex10d32.htm#a3_LettersOfCredit_045422]

LETTERS OF CREDIT [a05-21908_1ex10d32.htm#a3_LettersOfCredit_045422]

 

 

 

 

 

3.1 [a05-21908_1ex10d32.htm#a3_1LcCommitment_045423]

L/C Commitment [a05-21908_1ex10d32.htm#a3_1LcCommitment_045423]

 

 

3.2 [a05-21908_1ex10d32.htm#a3_2ProcedureForIssuanceOfLetterO_045425]

Procedure for Issuance of Letter of Credit
[a05-21908_1ex10d32.htm#a3_2ProcedureForIssuanceOfLetterO_045425]

 

 

3.3 [a05-21908_1ex10d32.htm#a3_3FeesAndOtherCharges_045426]

Fees and Other Charges [a05-21908_1ex10d32.htm#a3_3FeesAndOtherCharges_045426]

 

 

3.4 [a05-21908_1ex10d32.htm#a3_4LcParticipations_045428]

L/C Participations [a05-21908_1ex10d32.htm#a3_4LcParticipations_045428]

 

 

3.5 [a05-21908_1ex10d32.htm#a3_5ReimbursementObligationOfTheB_045430]

Reimbursement Obligation of the Borrower
[a05-21908_1ex10d32.htm#a3_5ReimbursementObligationOfTheB_045430]

 

 

3.6 [a05-21908_1ex10d32.htm#a3_6ObligationsAbsolute_045431]

Obligations Absolute [a05-21908_1ex10d32.htm#a3_6ObligationsAbsolute_045431]

 

 

3.7 [a05-21908_1ex10d32.htm#a3_7LetterOfCreditPayments_045433]

Letter of Credit Payments
[a05-21908_1ex10d32.htm#a3_7LetterOfCreditPayments_045433]

 

 

3.8 [a05-21908_1ex10d32.htm#a3_8Applications_045434]

Applications [a05-21908_1ex10d32.htm#a3_8Applications_045434]

 

 

 

 

 

4. [a05-21908_1ex10d32.htm#a4_RepresentationsAndWarranties_045435]

REPRESENTATIONS AND WARRANTIES
[a05-21908_1ex10d32.htm#a4_RepresentationsAndWarranties_045435]

 

 

 

 

 

4.1 [a05-21908_1ex10d32.htm#a4_1FinancialCondition_045436]

Financial Condition [a05-21908_1ex10d32.htm#a4_1FinancialCondition_045436]

 

 

4.2 [a05-21908_1ex10d32.htm#a4_2NoChange_045438]

No Change [a05-21908_1ex10d32.htm#a4_2NoChange_045438]

 

 

4.3 [a05-21908_1ex10d32.htm#a4_3ExistenceComplianceWithLaw_045439]

Existence; Compliance with Law
[a05-21908_1ex10d32.htm#a4_3ExistenceComplianceWithLaw_045439]

 

 

4.4 [a05-21908_1ex10d32.htm#a4_4PowerAuthorizationEnforceable_051616]

Power; Authorization; Enforceable Obligations
[a05-21908_1ex10d32.htm#a4_4PowerAuthorizationEnforceable_051616]

 

 

4.5 [a05-21908_1ex10d32.htm#a4_5NoLegalBar_051617]

No Legal Bar [a05-21908_1ex10d32.htm#a4_5NoLegalBar_051617]

 

 

4.6 [a05-21908_1ex10d32.htm#a4_6Litigation_051618]

Litigation [a05-21908_1ex10d32.htm#a4_6Litigation_051618]

 

 

i

--------------------------------------------------------------------------------


 

 

4.7 [a05-21908_1ex10d32.htm#a4_7NoDefault_051619]

No Default [a05-21908_1ex10d32.htm#a4_7NoDefault_051619]

 

 

4.8 [a05-21908_1ex10d32.htm#a4_8OwnershipOfPropertyLiens_051620]

Ownership of Property; Liens
[a05-21908_1ex10d32.htm#a4_8OwnershipOfPropertyLiens_051620]

 

 

4.9 [a05-21908_1ex10d32.htm#a4_9IntellectualProperty_051621]

Intellectual Property [a05-21908_1ex10d32.htm#a4_9IntellectualProperty_051621]

 

 

4.10 [a05-21908_1ex10d32.htm#a4_10Taxes_051623]

Taxes [a05-21908_1ex10d32.htm#a4_10Taxes_051623]

 

 

4.11 [a05-21908_1ex10d32.htm#a4_11FederalRegulations_051624]

Federal Regulations [a05-21908_1ex10d32.htm#a4_11FederalRegulations_051624]

 

 

4.12 [a05-21908_1ex10d32.htm#a4_12LaborMatters_051625]

Labor Matters [a05-21908_1ex10d32.htm#a4_12LaborMatters_051625]

 

 

4.13 [a05-21908_1ex10d32.htm#a4_13Erisa_051626]

ERISA [a05-21908_1ex10d32.htm#a4_13Erisa_051626]

 

 

4.14 [a05-21908_1ex10d32.htm#a4_14InvestmentCompanyActOtherReg_051627]

Investment Company Act; Other Regulations
[a05-21908_1ex10d32.htm#a4_14InvestmentCompanyActOtherReg_051627]

 

 

4.15 [a05-21908_1ex10d32.htm#a4_15Subsidiaries_051628]

Subsidiaries [a05-21908_1ex10d32.htm#a4_15Subsidiaries_051628]

 

 

4.16 [a05-21908_1ex10d32.htm#a4_16UseOfProceeds_051629]

Use of Proceeds [a05-21908_1ex10d32.htm#a4_16UseOfProceeds_051629]

 

 

4.17 [a05-21908_1ex10d32.htm#a4_17EnvironmentalMatters_051630]

Environmental Matters [a05-21908_1ex10d32.htm#a4_17EnvironmentalMatters_051630]

 

 

4.18 [a05-21908_1ex10d32.htm#a4_18AccuracyOfInformationEtc__051632]

Accuracy of Information, etc.
[a05-21908_1ex10d32.htm#a4_18AccuracyOfInformationEtc__051632]

 

 

4.19 [a05-21908_1ex10d32.htm#a4_19SecurityDocuments_051633]

Security Documents [a05-21908_1ex10d32.htm#a4_19SecurityDocuments_051633]

 

 

4.20 [a05-21908_1ex10d32.htm#a4_20Solvency_051637]

Solvency [a05-21908_1ex10d32.htm#a4_20Solvency_051637]

 

 

 

 

 

5. [a05-21908_1ex10d32.htm#a5_ConditionsPrecedent_051638]

CONDITIONS PRECEDENT [a05-21908_1ex10d32.htm#a5_ConditionsPrecedent_051638]

 

 

 

 

 

5.1 [a05-21908_1ex10d32.htm#a5_1ConditionsToInitialExtensionO_051638]

Conditions to Initial Extension of Credit
[a05-21908_1ex10d32.htm#a5_1ConditionsToInitialExtensionO_051638]

 

 

 

(a) [a05-21908_1ex10d32.htm#aCreditAgreementGuaranteeAndColla_051639]

Credit Agreement; Guarantee and Collateral Agreement
[a05-21908_1ex10d32.htm#aCreditAgreementGuaranteeAndColla_051639]

 

 

 

(b) [a05-21908_1ex10d32.htm#bReceivablesFundingTransaction_051641]

Receivables Funding Transaction
[a05-21908_1ex10d32.htm#bReceivablesFundingTransaction_051641]

 

 

 

(c) [a05-21908_1ex10d32.htm#cDueDiligence_051642]

Due Diligence [a05-21908_1ex10d32.htm#cDueDiligence_051642]

 

 

 

(d) [a05-21908_1ex10d32.htm#dAbsenceOfLitigation_051643]

Absence of Litigation [a05-21908_1ex10d32.htm#dAbsenceOfLitigation_051643]

 

 

 

(e) [a05-21908_1ex10d32.htm#eAbsenceOfMaterialAdverseEffect_051644]

Absence of Material Adverse Effect
[a05-21908_1ex10d32.htm#eAbsenceOfMaterialAdverseEffect_051644]

 

 

 

(f) [a05-21908_1ex10d32.htm#fLienSearches_051646]

Lien Searches [a05-21908_1ex10d32.htm#fLienSearches_051646]

 

 

 

(g) [a05-21908_1ex10d32.htm#gFees_051647]

Fees [a05-21908_1ex10d32.htm#gFees_051647]

 

 

 

(h) [a05-21908_1ex10d32.htm#hClosingCertificateCertifiedArtic_051649]

Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates [a05-21908_1ex10d32.htm#hClosingCertificateCertifiedArtic_051649]

 

 

 

(i) [a05-21908_1ex10d32.htm#iLegalOpinions_051651]

Legal Opinions [a05-21908_1ex10d32.htm#iLegalOpinions_051651]

 

 

 

(j) [a05-21908_1ex10d32.htm#jPledgedStockStockPowersPledgedNo_051653]

Pledged Stock; Stock Powers; Pledged Notes
[a05-21908_1ex10d32.htm#jPledgedStockStockPowersPledgedNo_051653]

 

 

 

(k) [a05-21908_1ex10d32.htm#kFilingsRegistrationsAndRecording_051654]

Filings, Registrations and Recordings
[a05-21908_1ex10d32.htm#kFilingsRegistrationsAndRecording_051654]

 

 

 

(l) [a05-21908_1ex10d32.htm#lInsurance_051655]

Insurance [a05-21908_1ex10d32.htm#lInsurance_051655]

 

 

 

(m) [a05-21908_1ex10d32.htm#mNotes_051656]

Notes [a05-21908_1ex10d32.htm#mNotes_051656]

 

 

5.2 [a05-21908_1ex10d32.htm#a5_2ConditionsToEachExtensionOfCr_051658]

Conditions to Each Extension of Credit
[a05-21908_1ex10d32.htm#a5_2ConditionsToEachExtensionOfCr_051658]

 

 

 

(a) [a05-21908_1ex10d32.htm#aRepresentationsAndWarranties_051659]

Representations and Warranties
[a05-21908_1ex10d32.htm#aRepresentationsAndWarranties_051659]

 

 

 

(b) [a05-21908_1ex10d32.htm#bNoDefault_051700]

No Default [a05-21908_1ex10d32.htm#bNoDefault_051700]

 

 

 

(c) [a05-21908_1ex10d32.htm#cAbsenceOfMaterialAdverseEffect_055214]

Absence of Material Adverse Effect
[a05-21908_1ex10d32.htm#cAbsenceOfMaterialAdverseEffect_055214]

 

 

 

(d) [a05-21908_1ex10d32.htm#dAbsenceOfLitigation_051701]

Absence of Litigation [a05-21908_1ex10d32.htm#dAbsenceOfLitigation_051701]

 

 

 

 

 

 

6. [a05-21908_1ex10d32.htm#a6_AffirmativeCovenants_051703]

AFFIRMATIVE COVENANTS [a05-21908_1ex10d32.htm#a6_AffirmativeCovenants_051703]

 

 

 

 

 

6.1 [a05-21908_1ex10d32.htm#a6_1FinancialStatements_051704]

Financial Statements [a05-21908_1ex10d32.htm#a6_1FinancialStatements_051704]

 

 

6.2 [a05-21908_1ex10d32.htm#a6_2CertificatesOtherInformation_051706]

Certificates; Other Information
[a05-21908_1ex10d32.htm#a6_2CertificatesOtherInformation_051706]

 

 

6.3 [a05-21908_1ex10d32.htm#a6_3PaymentOfObligations_055259]

Payment of Obligations [a05-21908_1ex10d32.htm#a6_3PaymentOfObligations_055259]

 

 

6.4 [a05-21908_1ex10d32.htm#a6_4MaintenanceOfExistenceComplia_051709]

Maintenance of Existence; Compliance
[a05-21908_1ex10d32.htm#a6_4MaintenanceOfExistenceComplia_051709]

 

 

6.5 [a05-21908_1ex10d32.htm#a6_5MaintenanceOfPropertyInsuranc_051710]

Maintenance of Property; Insurance
[a05-21908_1ex10d32.htm#a6_5MaintenanceOfPropertyInsuranc_051710]

 

 

6.6 [a05-21908_1ex10d32.htm#a6_6InspectionOfPropertyBooksAndR_051711]

Inspection of Property; Books and Records; Discussions
[a05-21908_1ex10d32.htm#a6_6InspectionOfPropertyBooksAndR_051711]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.7 [a05-21908_1ex10d32.htm#a6_7Notices_051712]

Notices [a05-21908_1ex10d32.htm#a6_7Notices_051712]

 

 

6.8 [a05-21908_1ex10d32.htm#a6_8EnvironmentalLaws_051714]

Environmental Laws [a05-21908_1ex10d32.htm#a6_8EnvironmentalLaws_051714]

 

 

6.9 [a05-21908_1ex10d32.htm#a6_9AdditionalCollateralEtc__051715]

Additional Collateral, etc.
[a05-21908_1ex10d32.htm#a6_9AdditionalCollateralEtc__051715]

 

 

6.10 [a05-21908_1ex10d32.htm#a6_10FurtherAssurances_051717]

Further Assurances [a05-21908_1ex10d32.htm#a6_10FurtherAssurances_051717]

 

 

 

 

 

7. [a05-21908_1ex10d32.htm#a7_NegativeCovenants_051718]

NEGATIVE COVENANTS [a05-21908_1ex10d32.htm#a7_NegativeCovenants_051718]

 

 

 

 

 

7.1 [a05-21908_1ex10d32.htm#a7_1FinancialConditionCovenants_051719]

Financial Condition Covenants
[a05-21908_1ex10d32.htm#a7_1FinancialConditionCovenants_051719]

 

 

 

(a) [a05-21908_1ex10d32.htm#aConsolidatedLeverageRatio_051720]

Consolidated Leverage Ratio
[a05-21908_1ex10d32.htm#aConsolidatedLeverageRatio_051720]

 

 

 

(b) [a05-21908_1ex10d32.htm#bConsolidatedFixedChargeCoverageR_051722]

Consolidated Fixed Charge Coverage Ratio
[a05-21908_1ex10d32.htm#bConsolidatedFixedChargeCoverageR_051722]

 

 

 

(c) [a05-21908_1ex10d32.htm#cAssetCoverageRatio_051723]

Asset Coverage Ratio [a05-21908_1ex10d32.htm#cAssetCoverageRatio_051723]

 

 

7.2 [a05-21908_1ex10d32.htm#a7_2Indebtedness_051725]

Indebtedness [a05-21908_1ex10d32.htm#a7_2Indebtedness_051725]

 

 

7.3 [a05-21908_1ex10d32.htm#a7_3Liens_051726]

Liens [a05-21908_1ex10d32.htm#a7_3Liens_051726]

 

 

7.4 [a05-21908_1ex10d32.htm#a7_4FundamentalChanges_051728]

Fundamental Changes [a05-21908_1ex10d32.htm#a7_4FundamentalChanges_051728]

 

 

7.5 [a05-21908_1ex10d32.htm#a7_5DispositionOfProperty_051729]

Disposition of Property
[a05-21908_1ex10d32.htm#a7_5DispositionOfProperty_051729]

 

 

7.6 [a05-21908_1ex10d32.htm#a7_6RestrictedPayments_051731]

Restricted Payments [a05-21908_1ex10d32.htm#a7_6RestrictedPayments_051731]

 

 

7.7 [a05-21908_1ex10d32.htm#a7_7Investments_051732]

Investments [a05-21908_1ex10d32.htm#a7_7Investments_051732]

 

 

7.8 [a05-21908_1ex10d32.htm#a7_8TransactionsWithAffiliates_051734]

Transactions with Affiliates
[a05-21908_1ex10d32.htm#a7_8TransactionsWithAffiliates_051734]

 

 

7.9 [a05-21908_1ex10d32.htm#a7_9SalesAndLeasebacks_051735]

Sales and Leasebacks [a05-21908_1ex10d32.htm#a7_9SalesAndLeasebacks_051735]

 

 

7.10 [a05-21908_1ex10d32.htm#a7_10SwapAgreements_051736]

Swap Agreements [a05-21908_1ex10d32.htm#a7_10SwapAgreements_051736]

 

 

7.11 [a05-21908_1ex10d32.htm#a7_11ChangesInFiscalPeriods_051737]

Changes in Fiscal Periods
[a05-21908_1ex10d32.htm#a7_11ChangesInFiscalPeriods_051737]

 

 

7.12 [a05-21908_1ex10d32.htm#a7_12NegativePledgeClauses_051737]

Negative Pledge Clauses
[a05-21908_1ex10d32.htm#a7_12NegativePledgeClauses_051737]

 

 

7.13 [a05-21908_1ex10d32.htm#a7_13ClausesRestrictingSubsidiary_051739]

Clauses Restricting Subsidiary Distributions
[a05-21908_1ex10d32.htm#a7_13ClausesRestrictingSubsidiary_051739]

 

 

7.14 [a05-21908_1ex10d32.htm#a7_14LinesOfBusiness_051740]

Lines of Business [a05-21908_1ex10d32.htm#a7_14LinesOfBusiness_051740]

 

 

 

 

 

8. [a05-21908_1ex10d32.htm#a8_EventsOfDefault_051741]

EVENTS OF DEFAULT [a05-21908_1ex10d32.htm#a8_EventsOfDefault_051741]

 

 

 

 

9. [a05-21908_1ex10d32.htm#a9_TheAgents_052643]

THE AGENTS [a05-21908_1ex10d32.htm#a9_TheAgents_052643]

 

 

 

 

 

9.1 [a05-21908_1ex10d32.htm#a9_1Appointment_052644]

Appointment [a05-21908_1ex10d32.htm#a9_1Appointment_052644]

 

 

9.2 [a05-21908_1ex10d32.htm#a9_2DelegationOfDuties_052645]

Delegation of Duties [a05-21908_1ex10d32.htm#a9_2DelegationOfDuties_052645]

 

 

9.3 [a05-21908_1ex10d32.htm#a9_3ExculpatoryProvisions_052646]

Exculpatory Provisions [a05-21908_1ex10d32.htm#a9_3ExculpatoryProvisions_052646]

 

 

9.4 [a05-21908_1ex10d32.htm#a9_4RelianceByAdministrativeAgent_052648]

Reliance by Administrative Agent
[a05-21908_1ex10d32.htm#a9_4RelianceByAdministrativeAgent_052648]

 

 

9.5 [a05-21908_1ex10d32.htm#a9_5NoticeOfDefault_052650]

Notice of Default [a05-21908_1ex10d32.htm#a9_5NoticeOfDefault_052650]

 

 

9.6 [a05-21908_1ex10d32.htm#a9_6NonrelianceOnAgentsAndOtherLe_052651]

Non-Reliance on Agents and Other Lenders
[a05-21908_1ex10d32.htm#a9_6NonrelianceOnAgentsAndOtherLe_052651]

 

 

9.7 [a05-21908_1ex10d32.htm#a9_7Indemnification_052653]

Indemnification [a05-21908_1ex10d32.htm#a9_7Indemnification_052653]

 

 

9.8 [a05-21908_1ex10d32.htm#a9_8AgentInItsIndividualCapacity_052654]

Agent in Its Individual Capacity
[a05-21908_1ex10d32.htm#a9_8AgentInItsIndividualCapacity_052654]

 

 

9.9 [a05-21908_1ex10d32.htm#a9_9SuccessorAdministrativeAgent_052655]

Successor Administrative Agent
[a05-21908_1ex10d32.htm#a9_9SuccessorAdministrativeAgent_052655]

 

 

9.10 [a05-21908_1ex10d32.htm#a9_10DocumentationAgentAndSyndica_052657]

Documentation Agent and Syndication Agent
[a05-21908_1ex10d32.htm#a9_10DocumentationAgentAndSyndica_052657]

 

 

 

 

 

10. [a05-21908_1ex10d32.htm#a10_Miscellaneous_052657]

MISCELLANEOUS [a05-21908_1ex10d32.htm#a10_Miscellaneous_052657]

 

 

 

 

 

10.1 [a05-21908_1ex10d32.htm#a10_1AmendmentsAndWaivers_052658]

Amendments and Waivers [a05-21908_1ex10d32.htm#a10_1AmendmentsAndWaivers_052658]

 

 

10.2 [a05-21908_1ex10d32.htm#a10_2Notices_052701]

Notices [a05-21908_1ex10d32.htm#a10_2Notices_052701]

 

 

10.3 [a05-21908_1ex10d32.htm#a10_3NoWaiverCumulativeRemedies_052703]

No Waiver; Cumulative Remedies
[a05-21908_1ex10d32.htm#a10_3NoWaiverCumulativeRemedies_052703]

 

 

10.4 [a05-21908_1ex10d32.htm#a10_4SurvivalOfRepresentationsAnd_052704]

Survival of Representations and Warranties
[a05-21908_1ex10d32.htm#a10_4SurvivalOfRepresentationsAnd_052704]

 

 

iii

--------------------------------------------------------------------------------


 

 

10.5 [a05-21908_1ex10d32.htm#a10_5PaymentOfExpensesAndTaxes_052705]

Payment of Expenses and Taxes
[a05-21908_1ex10d32.htm#a10_5PaymentOfExpensesAndTaxes_052705]

 

 

10.6 [a05-21908_1ex10d32.htm#a10_6SuccessorsAndAssignsParticip_052707]

Successors and Assigns; Participations and Assignments
[a05-21908_1ex10d32.htm#a10_6SuccessorsAndAssignsParticip_052707]

 

 

10.7 [a05-21908_1ex10d32.htm#a10_7AdjustmentsSetoff_052711]

Adjustments; Set-off [a05-21908_1ex10d32.htm#a10_7AdjustmentsSetoff_052711]

 

 

10.8 [a05-21908_1ex10d32.htm#a10_8Counterparts_052712]

Counterparts [a05-21908_1ex10d32.htm#a10_8Counterparts_052712]

 

 

10.9 [a05-21908_1ex10d32.htm#a10_9Severability_052713]

Severability [a05-21908_1ex10d32.htm#a10_9Severability_052713]

 

 

10.10 [a05-21908_1ex10d32.htm#a10_10Integration_052714]

Integration [a05-21908_1ex10d32.htm#a10_10Integration_052714]

 

 

10.11 [a05-21908_1ex10d32.htm#a10_11GoverningLaw_052715]

GOVERNING LAW [a05-21908_1ex10d32.htm#a10_11GoverningLaw_052715]

 

 

10.12 [a05-21908_1ex10d32.htm#a10_12SubmissionToJurisdictionWai_052717]

Submission To Jurisdiction; Waivers
[a05-21908_1ex10d32.htm#a10_12SubmissionToJurisdictionWai_052717]

 

 

10.13 [a05-21908_1ex10d32.htm#a10_13Acknowledgements_052718]

Acknowledgements [a05-21908_1ex10d32.htm#a10_13Acknowledgements_052718]

 

 

10.14 [a05-21908_1ex10d32.htm#a10_14ReleasesOfGuaranteesAndLien_052719]

Releases of Guarantees and Liens
[a05-21908_1ex10d32.htm#a10_14ReleasesOfGuaranteesAndLien_052719]

 

 

10.15 [a05-21908_1ex10d32.htm#a10_15Confidentiality_052721]

Confidentiality [a05-21908_1ex10d32.htm#a10_15Confidentiality_052721]

 

 

10.16 [a05-21908_1ex10d32.htm#a10_16WaiversOfJuryTrial_052722]

WAIVERS OF JURY TRIAL [a05-21908_1ex10d32.htm#a10_16WaiversOfJuryTrial_052722]

 

 

10.17 [a05-21908_1ex10d32.htm#a10_17StatutoryNotice_052724]

Statutory Notice [a05-21908_1ex10d32.htm#a10_17StatutoryNotice_052724]

 

 

iv

--------------------------------------------------------------------------------


 

 

SCHEDULES:

 

1.1A [a05-21908_1ex10d32.htm#Schedule1_1a_053805]

Margin Value of Liquid Assets [a05-21908_1ex10d32.htm#Schedule1_1a_053805]

1.1B [a05-21908_1ex10d32.htm#Schedule1_1b_054335]

Revolving Commitments [a05-21908_1ex10d32.htm#Schedule1_1b_054335]

4.4

Consents, Authorizations, Filings and Notices

4.15

Subsidiaries

4.19

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

EXHIBITS:

 

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

C

Form of Guarantee and Collateral Agreement

D

Form of Exemption Certificate

E

Form of Closing Certificate

F

Form of Legal Opinion of Lane Powell

 

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of December 13, 2005 (this “Agreement”), among
LABOR READY, INC., a Washington corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
documentation agent (in such capacity, the “Documentation Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as syndication agent (in such capacity, the
“Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”).

The parties hereto agree as follows:


1.                                      DEFINITIONS


1.1                               DEFINED TERMS

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“Adjustment Date”:  as defined in the definition of “Applicable Margin”.

“Administrative Agent”:  Wells Fargo Bank, National Association as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Revolving
Commitments at such time and (b) thereafter, the sum of the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

1

--------------------------------------------------------------------------------


 

“Agreement”:  as defined in the preamble hereto.

“Applicable Margin”:  for each Type of Revolving Loan, the number of basis
points (“bps”) set forth under the relevant column heading in the pricing grid
below:





Tier

 


Consolidated Leverage Ratio

 

LIBOR Margin/Annual Letter of Credit Fee

 


Base Rate Margin

 

Unused
Commitment Fee Rate

 

I

 

Less than 1.00:1.00

 

50.0 bps

 

-100.0 bps

 

15.0 bps

 

II

 

Greater than or equal to 1.00:1.00 and less than 1.750:1.00

 

75.0 bps

 

-50.0 bps

 

20.0 bps

 

III

 

Greater than or equal to 1.750:1.00

 

100.0 bps

 

-25.0 bps

 

25.0 bps

 

For the purposes of the pricing grid set forth above, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  From the date of this Agreement until the first
Adjustment Date, Tier I shall apply for the Applicable Margin, Annual Letter of
Credit Fee and Unused Commitment Fee Rate.  If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the pricing grid shall apply.  In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set forth in
each column of the pricing grid shall apply, and if applicable, the default rate
of interest provided for in Section 2.9(c) shall apply.  Each determination of
the Consolidated Leverage Ratio pursuant to the pricing grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Arranger”:  Wells Fargo Bank, National Association, in its capacities as
arranger with respect to the Revolving Facility.

“Asset Coverage Ratio”:  as defined in Section 7.1(c).

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of

 

2

--------------------------------------------------------------------------------


 

Section 7.5) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $5,000,000.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit A.

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Base Rate”:  for any day, a rate per annum equal to the Prime Rate in effect on
such day.  For purposes hereof:  “Prime Rate” shall mean the rate of interest
per annum most recently announced within Wells Fargo Bank, National Association
at its principal office in San Francisco, California as its Prime Rate, with the
understanding that Wells Fargo Bank, National Association’s Prime Rate is one of
its base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo Bank, National Association may designate.  Any
change in the Base Rate due to a change in the Prime Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate.

“Base Rate Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the Base Rate.

“Benefited Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, California are authorized or required by law
to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, LIBOR Loans, such
day is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; or (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (i) other short-term liquid assets approved in writing by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Change of Control”:  the occurrence of any of the following:

(i)            the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended);

(ii)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower; or

(iii)          the Borrower consolidates with, or merges with or into, any
Person.

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is December 13, 2005.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Adjusted EBITDA”:  for any period, Consolidated EBITDA for such
period, minus the sum of (a) income tax expense, determined on a consolidated
basis in accordance with GAAP, (b) dividends and distributions paid to the
Borrower’s shareholders, (c) cash paid for the redemption, repurchase or
retirement of Capital Stock of the Borrower and (d) Consolidated Unfinanced
Capital Expenditures.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense (including fees for Letters of Credit payable
pursuant to Section 3.3, but net of capitalized interest expense), (c)
depreciation and amortization expense, (d) non-cash expenses resulting from the
grant of stock options or the issuance of restricted stock to employees of any
Group Member and (e) any extraordinary or non-recurring non-cash expenses or
losses, and minus, (a) to the extent included in the statement of such
Consolidated Net Income for such period, the sum of any extraordinary, unusual
or non-recurring income or gains and (b) any cash payments made during such
period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net

 

5

--------------------------------------------------------------------------------


 

Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period any of the Group Members shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period any of the Group Members shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period, such pro forma calculations subject to the
Administrative Agent’s approval.

“Consolidated Fixed Charge Coverage Ratio”:  the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges”:  for any four fiscal quarter period, the sum of
the following, determined on a consolidated basis in accordance with GAAP: 
(a) interest expense of the Borrower (including fees for Letters of Credit
payable pursuant to Section 3.3) and (b) the aggregate amount of all required
principal payments (including the principal component of payments on Capital
Lease Obligations) on Indebtedness of the Group Members.

“Consolidated Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Consolidated Total Debt”:  at any date, (a) the aggregate principal amount of
all Indebtedness of the Borrower at such date, determined on a consolidated
basis in accordance with GAAP plus, without duplication of the Indebtedness in
clause (a), (b) the L/C Obligations and the undrawn and unexpired amount of any
letters of credit other than the Letters of Credit; provided that as to clause
(b), there shall be excluded any (i) Letter of Credit with respect to which the
Reimbursement Obligations thereunder are fully secured by cash or Cash
Equivalents pledged to the Administrative Agent for the benefit of the Lenders

 

6

--------------------------------------------------------------------------------


 

and the Issuing Lender to secure only the Reimbursement Obligations with respect
to such specific Letter of Credit and (ii) letter of credit issued for the
account of WAHI or LRAC with respect to which the reimbursement obligations
thereunder are fully secured by cash or Cash Equivalents pledged to the issuer
thereof or collateral agent for such issuer to secure only the reimbursement
obligations with respect to such specific letter of credit.

“Consolidated Unfinanced Capital Expenditures”:  Capital Expenditures of the
Borrower, determined on a consolidated basis in accordance with GAAP (other than
Permitted Acquisitions) that are not financed by Capital Lease Obligations or
with the proceeds of interest bearing, amortizing Indebtedness.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agent”:  as defined in the preamble hereto.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Loan,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) to be applied in determining the reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

7

--------------------------------------------------------------------------------


 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations could
reasonably be expected to result in adverse tax consequences to the Borrower.

“Existing Indebtedness”:  as defined in Section 7.2(d).

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wells Fargo Bank, National Association
from three federal funds brokers of recognized standing selected by it.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December, (b) the last day of the Revolving
Commitment Period and (c) any date that the Borrower terminates the Revolving
Commitments pursuant to Section 2.4.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in generally accepted accounting principles in the
United States.

 

8

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends, obligations to assure or hold
harmless the owner of any primary obligation against loss in respect thereof,
purchase or payment obligations, working capital or equity capital obligations
or other obligations of any other third Person in any manner, whether directly
or indirectly; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.  The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”:  the collective reference to the Subsidiary Guarantors and any
other guarantor of the Obligations.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements (excluding surety bonds), (g) the liquidation value of
all mandatorily

 

9

--------------------------------------------------------------------------------


 

redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements.  Indebtedness does not include the amount of any
holdback or reserve established by agreement with the sellers in connection with
Borrower’s acquisition of Contractor’s Labor Pool, Inc. to the extent the amount
of such holdback or reserve is held in escrow for the payment of Borrower’s
obligations under such agreement.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
calendar month to occur while such Revolving Loan is outstanding and the final
maturity date of such Revolving Loan, (b) as to any LIBOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any LIBOR Loan having an Interest Period longer than three months,
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period and the last day of such Interest Period and (d) as to
any Revolving Loan (other than any Revolving Loan that is an Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

“Interest Period”:  as to any LIBOR Loan, (a) initially, the period commencing
on the borrowing or conversion date, as the case may be, with respect to such
LIBOR Loan and ending one, two or three months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., San
Francisco, California time, on the date that is three Business Days prior to

 

10

--------------------------------------------------------------------------------


 

the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)           the Borrower may not select an Interest Period under the
Revolving Facility that would extend beyond the Revolving Termination Date; and

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”:  as defined in Section 7.7.

“Issuing Lender”:  Wells Fargo Bank, National Association or any affiliate
thereof, in its capacity as issuer of any Letter of Credit.

“L/C Commitment”:  $80,000,000.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender of such Letter of
Credit.

“Lenders”:  as defined in the preamble hereto.

“Letters of Credit”:  as defined in Section 3.1(a).

“LIBOR Base Rate”:  with respect to each day during each Interest Period
pertaining to a LIBOR Loan, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“LIBOR Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying LIBOR rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., San Francisco, California time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar

 

11

--------------------------------------------------------------------------------


 

market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“LIBOR Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the LIBOR Rate.

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Loan, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):



LIBOR Base Rate

1.00 - Eurocurrency Reserve Requirements

“LIBOR Tranche”:  the collective reference to LIBOR Loans under a particular
Revolving Facility whose then current Interest Periods begin on the same date
and end on the same later date (whether or not such Revolving Loans shall
originally have been made on the same day).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“LRAC”:  Labor Ready Assurance Company, an entity organized under the laws of
the Cayman Islands.

“Majority Lenders”:  at any time, the holders of 51% or more of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.

“Margined Value of Liquid Collateral”:  the margined value of cash and other
liquid assets owned by the Borrower described in Schedule 1.1A in which the
Administrative Agent, for the benefit of the Lenders, has an exclusive,
perfected security interest pursuant to collateral documentation required by the
Administrative Agent, applying the loan to value percentages applicable to each
type of liquid asset as set forth in Schedule 1.1A; provided that there shall be
excluded from Margined Value of Liquid Collateral cash and Cash Equivalents
pledged to the Administrative Agent to secure only the Reimbursement Obligations
with respect to specific Letter of Credit as referred to in clause (b) of the
definition of “Consolidated Total Debt”.

 

12

--------------------------------------------------------------------------------


 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Group Members in excess of $5,000,000.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or the Group Members taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Group Members in excess
of $5,000,000.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Domestic Accounts Receivable”:  the accounts receivable of the Borrower and
the Subsidiary Guarantors owed by account debtors located in the United States
and Puerto Rico in which the Administrative Agent, for the benefit of the
Lenders, has an exclusive, perfected security interest, less:  (a) bad debt
reserves for such accounts receivable established by the Borrower based upon
historical collection of such accounts receivable, which bad debt reserves are
subject to approval and adjustment by the Agent from time to time should the
Agent determine adjustment is appropriate in the exercise of its reasonable

 

13

--------------------------------------------------------------------------------


 

credit judgment, (b) accounts receivable due from officers, employees or
Affiliates of the Borrower or any of the Subsidiary Guarantors and (c) accounts
receivable in which any Person other than the Agent for the benefit of the
Lenders has a security interest.

“Non-Excluded Taxes”:  as defined in Section 2.14(a).

“Non-U.S. Lender”:  as defined in Section 2.14(d).

“Notes”:  the collective reference to any promissory note evidencing Revolving
Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 10.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”:  an acquisition of all or substantially all of the
assets or of the assets constituting a line of business or substantially all of
the Capital Stock of any Person where (a) no Default or Event of Default shall
have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably related thereto) as the Borrower, (c) the Borrower shall
have demonstrated to the Administrative Agent compliance with the covenants set
forth in Section 7.1 (i) on a pro forma basis (calculated for the relevant
period as if such acquisition had occurred on the first day of the relevant
period), for the most recent full fiscal quarter immediately preceding such
consummation date for which the relevant financial information has been
delivered pursuant to Section 6.1 and (ii) on a projected basis, for each of the
four

 

14

--------------------------------------------------------------------------------


 

fiscal quarters following the quarter referred to in the preceding clause (i),
(d) the Borrower shall have delivered to the Administrative Agent for itself and
for distribution to each Lender copies of the most recent audited financial
statements (or if unavailable, the most recent unaudited financial statements)
of the acquired Person together with such other information that the
Administrative Agent may reasonably request, (e) the fair market value of the
consideration paid (including the amount of any Indebtedness or other
obligations or liabilities assumed or acquired) in connection with such
Permitted Acquisition together with that for other Permitted Acquisitions during
12-month period, shall not be in excess of $30,000,000, (f) the acquired Person
shall have generated positive EBITDA (calculated in the same manner as the
calculation of Consolidated EBITDA) during the most recent 12-month period ended
immediately prior to the consummation of the acquisition and (g) a Responsible
Officer of the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate.  “Pro Forma Compliance Certificate” means a
certificate to the Administrative Agent certifying as to the accuracy of clauses
(a) through (e) above and providing a detailed computation of compliance with
clause (c) above.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“Receivables Funding Documents”:  (a) Receivables Funding Agreement dated as of
March 1, 2001, among Labor Ready Funding Corporation, Redwood Receivables
Corporation, the Borrower and General Electric Capital Corporation, (b) Letter
of Credit Agreement dated as of March 1, 2001, between the Borrower and General
Electric Capital Corporation, (c) Receivables Sale and Contribution Agreement
dated as of March 1, 2001, between the Borrower  and Labor Ready Funding
Corporation, (c) Receivables Sale Agreement dated as of March 1, 2001, among the
Borrower and the entities from time to time a party thereto as selling
subsidiaries and (d) all other agreements, instruments and documents arising out
of or related to the foregoing, together with all amendments and modifications
to the documents described in clauses (a) through (d) of this definition.

“Receivables Funding Transaction”:  all of the transactions contemplated by the
Receivables Funding Documents.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim, other than a worker’s compensation claim, or any
condemnation proceeding relating to any asset of any Group Member.

 

15

--------------------------------------------------------------------------------

 


“Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to reduce the Revolving Loans pursuant to Section 2.6(b) as
a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of 67% or more of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental

 

16

--------------------------------------------------------------------------------


 

Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or vice president of finance of the Borrower.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, to
make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1B or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the Total Revolving Commitments is $80,000,000.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) the amount equal to such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Loans”:  as defined in Section 2.1(a).

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Revolving Termination Date”:  November 1, 2008.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent

 

17

--------------------------------------------------------------------------------


 

granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof in respect of interest rates or currency
exchange rates that is approved by the Required Lenders.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, LRAC, WAHI, Labor Ready Funding Corporation, Labor Ready,
Inc. PAC and Labor Ready GEO/ALA, LLP.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no

 

18

--------------------------------------------------------------------------------


 

phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Syndication Agent”:  as defined in the preamble hereto.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Revolving Loan, its nature as a Base Rate Loan or a LIBOR
Loan.

“Unused Commitment Fee Rate”:  the Unused Commitment Fee Rate determined
pursuant to the pricing grid set forth in the definition of “Applicable Margin”.

“United States”:  the United States of America.

“WAHI”:  Workers Assurance of Hawaii, Inc., a Hawaii corporation.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.


1.2                               OTHER DEFINITIONAL PROVISIONS

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual

 

19

--------------------------------------------------------------------------------


 

Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


2.                                      AMOUNT AND TERMS OF REVOLVING
COMMITMENTS


2.1                               REVOLVING COMMITMENTS

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to the amount equal to such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment.  During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Loans may from
time to time be LIBOR Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2
and 2.7.

(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.


2.2                               PROCEDURE FOR REVOLVING LOAN BORROWING

The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., San Francisco, California time, (a)
three Business Days prior to the requested Borrowing Date, in the case of LIBOR
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans) (provided that any such notice of a borrowing of Base
Rate Loans under the Revolving Facility to finance payments required by
Section 3.5 may be given not later than 10:00 A.M., San Francisco, California
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii)
in the case of LIBOR Loans, the respective amounts of each Type of Revolving
Loan and the respective lengths of the initial Interest Period therefor.  Any
letters of credit that the Borrower has outstanding prior to the Closing Date
may be replaced by Letters of Credit issued hereunder.  Each borrowing under the
Revolving Commitments shall be in an amount

 

20

--------------------------------------------------------------------------------


 

equal to $1,000,000 or a greater multiple of $500,000 (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount). 
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 12:00 Noon, San
Francisco, California time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.


2.3                               UNUSED COMMITMENT FEES, ETC.

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender an unused commitment fee for the period from and
including the date hereof to the last day of the Revolving Commitment Period,
computed at the Unused Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


2.4                               TERMINATION OR REDUCTION OF REVOLVING
COMMITMENTS

The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.


2.5                               OPTIONAL PREPAYMENTS

The Borrower may at any time and from time to time prepay the Revolving Loans,
in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., San Francisco,
California time, three Business Days prior thereto, in the case of LIBOR Loans,
and no later than 11:00 A.M., San Francisco, California time, one Business Day
prior thereto, in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of LIBOR Loans or
Base Rate Loans; provided, that if a LIBOR Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15.  Upon receipt of any such notice
the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans) accrued interest to such date on the
amount prepaid.  Partial prepayments of a LIBOR Loan shall be in an aggregate
principal amount of not less than $1,000,000 or a greater multiple of $500,000
(or if the then aggregate amount of the outstanding LIBOR Loans is less than
$1,000,000, such lesser amount).


2.6                               MANDATORY PREPAYMENTS AND COMMITMENT
REDUCTIONS

(a)           If any Capital Stock or Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2 and the Net Cash Proceeds received by the Borrower from the exercise
of stock options) an amount equal to 100% of the Net Cash Proceeds in respect of
the issuance of such Capital Stock and the incurrence of such Indebtedness, in
each case, shall be applied on the date of such issuance or incurrence toward
the prepayment of the Revolving Loans to the extent Revolving Loans are then
outstanding.

(b)           If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Revolving Loans to the extent Revolving Loans
are then outstanding; provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $5,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Revolving Loans to the extent Revolving Loans are then
outstanding.

(c)           Amounts to be applied in connection with prepayments made pursuant
to Section 2.6 shall be applied to the prepayment of the Revolving Loans.  The
application of any prepayment pursuant to Section 2.6 shall be made, first, to
Base Rate Loans and, second, to LIBOR Loans.  Each prepayment of the Revolving
Loans under Section 2.6 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.


2.7                               CONVERSION AND CONTINUATION OPTIONS

(a)           The Borrower may elect from time to time to convert LIBOR Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 11:00 A.M., San Francisco, California time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of LIBOR Loans may only be made on the last day of an Interest Period
with respect thereto.  The Borrower may elect from time to time to convert Base
Rate Loans to LIBOR Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., San Francisco, California
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no Base

 

22

--------------------------------------------------------------------------------


 

Rate Loan under the Revolving Facility may be converted into a LIBOR Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
or any Lender in respect of the Revolving Facility has determined in its sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)           Any LIBOR Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Revolving Loans,
provided that no LIBOR Loan under the Revolving Facility may be continued as
such when any Event of Default has occurred and is continuing and the
Administrative Agent has or any Lender in respect of the Revolving Facility has
determined in its sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Revolving Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.


2.8                               LIMITATIONS ON LIBOR TRANCHES

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of LIBOR Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the LIBOR
Loans comprising each LIBOR Tranche shall be equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof and (b) no more than ten LIBOR Tranches
shall be outstanding at any one time.


2.9                               INTEREST RATES AND PAYMENT DATES

(a)           Each LIBOR Loan shall bear interest during the Interest Period
with respect thereto at a rate per annum equal to the LIBOR Rate determined for
such day plus the Applicable Margin.

(b)           Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

(c)           (i) If all or a portion of the principal amount of any Revolving
Loan or Reimbursement Obligation shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), all outstanding Revolving Loans
and Reimbursement Obligations (whether or not overdue) shall bear interest at a
rate per annum equal to (x) in the case of the Revolving Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Facility plus 2%, and (ii) if
all or a portion of any interest payable on any Revolving Loan or Reimbursement
Obligation or any commitment fee (including any unused commitment fee) or other
amount

 

23

--------------------------------------------------------------------------------


 

payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
Revolving Facility plus 2% (or, in the case of any such other amounts that do
not relate to the Revolving Facility, the rate then applicable to Base Rate
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.


2.10                        COMPUTATION OF INTEREST AND FEES

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a LIBOR Rate.  Any change in the interest rate on a
Revolving Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any change in
Eurocurrency Reserve Requirement that occurs more than three months prior to the
date that such Lender notifies the Borrower of such change; provided that, if
the change in Eurocurrency Reserve Requirement has a retroactive effect, then
such three-month period shall be extended to include the period of such
retroactive effect.

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).


2.11                        INABILITY TO DETERMINE INTEREST RATE

If prior to the first day of any Interest Period:

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or

(b)           the Administrative Agent shall have received notice from any
Lender in respect of the Revolving Facility that the LIBOR Rate determined or to
be determined for such Interest Period will not adequately and fairly reflect
the cost to

 

24

--------------------------------------------------------------------------------


 

such Lender (as conclusively certified by such Lender) of making or maintaining
their affected Revolving Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any LIBOR Loans under the Revolving Facility requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Revolving Loans under the Revolving Facility that were to have been
converted on the first day of such Interest Period to LIBOR Loans shall be
continued as Base Rate Loans and (z) any outstanding LIBOR Loans under the
Revolving Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further LIBOR Loans under the Revolving Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Revolving Loans under the Revolving Facility to LIBOR Loans.


2.12                        PRO RATA TREATMENT AND PAYMENTS

(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any unused commitment fee and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the Lenders.

(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.

(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
San Francisco, California time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the LIBOR Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  If any payment on a LIBOR Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent,

 

25

--------------------------------------------------------------------------------


 

and the Administrative Agent may, in reliance upon such assumption in its sole
discretion, make available to the Borrower a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to such borrowing under the Revolving
Facility, on demand, from the Borrower.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Lender.

(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption in its sole discretion, make available to
the Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate. 
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.


2.13                        REQUIREMENTS OF LAW

(a)           If the adoption of or any change in any Requirement of Law of
general application or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any LIBOR
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.14 and
changes in the rate of tax on the overall net income of such Lender);

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or

 

26

--------------------------------------------------------------------------------


 

any other acquisition of funds by, any office of such Lender that is not
otherwise included in the determination of the LIBOR Rate; or

(iii)          shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law of general application regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation for such reduction.

(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than three months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such three-month period shall be extended to include the period of such
retroactive effect.  Borrower shall not have any obligation under this Section
to the extent any increased cost, reduction in the rate of return on capital of
a Lender or any increased requirements regarding capital adequacy applicable to
a Lender are directly attributable to any willful misconduct of the Lender or
any alleged unsafe, unsound or illegal practice engaged in by the Lender.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

 

27

--------------------------------------------------------------------------------


 


2.14                        TAXES

(a)           All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding income,
gross receipts, franchise and any similar taxes imposed on the Administrative
Agent or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).  If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph, or
(iii) that are attributable to such Lender’s failure to provide Borrower with
the taxpayer identification information necessary to avoid mandatory
withholding.

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit D and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f)            If the Administrative Agent or any Lender determines, in the
exercise of its reasonable business judgment, that it has received a refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

29

--------------------------------------------------------------------------------


 

(g)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.


2.15                        INDEMNITY

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from LIBOR
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of LIBOR Loans on
a day that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Revolving
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market.  A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error.  This covenant shall survive the termination of
this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.


2.16                        CHANGE OF LENDING OFFICE

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.13 or 2.14(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.13
or 2.14(a).


2.17                        REPLACEMENT OF LENDERS

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.13 or 2.14(a) or
(b) defaults in its obligation to make Revolving Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no

 

30

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.16 so as to eliminate the continued need for payment
of amounts owing pursuant to Section Sections 2.13 or 2.14(a), (iv) the
replacement financial institution shall purchase, at par (or such lesser amount
agreed to by the Lender being replaced), all Revolving Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.15 if any LIBOR
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.13 or 2.14(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.


3.                                      LETTERS OF CREDIT


3.1                               L/C COMMITMENT

(a)           Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above) unless
the Issuing Lender provides notice of non-renewal to the beneficiary of such
Letter of Credit.

(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.  In the event the Issuing Lender refuses to issue a Letter
of Credit based solely upon the provisions of this Section 3.1(b), the
obligation of the Borrower to pay any unused commitment fee payable pursuant to
Section 2.3 shall abate, which abatement shall be effective as of the date of
such refusal, and shall continue until such time as the Issuing Lender notifies
the Borrower in writing that it is able to issue Letters of Credit as provided
herein.

 

31

--------------------------------------------------------------------------------


 


3.2                               PROCEDURE FOR ISSUANCE OF LETTER OF CREDIT

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).


3.3                               FEES AND OTHER CHARGES

(a)           The Borrower will pay a fee on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to LIBOR Loans under the Revolving Facility, shared ratably among the Lenders
and payable in arrears on each Fee Payment Date.  In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee in a per
annum amount agreed upon by the Borrower and the Issuing Lender on the undrawn
and unexpired amount of each Letter of Credit issued by the Issuing Lender,
payable concurrently with the issuance, renewal or extension of the such Letter
of Credit.

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.


3.4                               L/C PARTICIPATIONS

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder.  Each
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing

 

32

--------------------------------------------------------------------------------


 

Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility.  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.


3.5                               REIMBURSEMENT OBLIGATION OF THE BORROWER

If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, San Francisco,
California time, on (i) the Business Day that the Borrower

 

33

--------------------------------------------------------------------------------


 

receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., San Francisco, California time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.9(b)
and (y) thereafter, Section 2.9(c).


3.6                               OBLIGATIONS ABSOLUTE

The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lender that, absent the gross
negligence or willful misconduct of the Issuing Lender, the Issuing Lender shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence or
willful misconduct of the Issuing Lender.  The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender to the Borrower.


3.7                               LETTER OF CREDIT PAYMENTS

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.


3.8                               APPLICATIONS

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

 

34

--------------------------------------------------------------------------------


 


4.                                      REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:


4.1                               FINANCIAL CONDITION

The audited consolidated balance sheets of the Borrower as at December 31, 2004,
and the related consolidated statements of income and of cash flows for the
fiscal year ended on such date, present fairly the consolidated financial
condition of the Borrower, as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended.  The
unaudited consolidated balance sheet of the Borrower as at September 30, 2005,
and the related unaudited consolidated statements of income and consolidated
cash flows for the three-month period ended on such date, present fairly the
consolidated financial condition of the Borrower, as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments). 
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the firm of accountants
preparing such financial statements and disclosed therein).  No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.  During the period
from September 30, 2005 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.


4.2                               NO CHANGE

Since December 31, 2004, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.


4.3                               EXISTENCE; COMPLIANCE WITH LAW

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

35

--------------------------------------------------------------------------------

 



4.4                               POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS

Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19.  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.5                               NO LEGAL BAR

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.


4.6                               LITIGATION

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.


4.7                               NO DEFAULT

No Group Member is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

36

--------------------------------------------------------------------------------


 


4.8                               OWNERSHIP OF PROPERTY; LIENS

Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property, and none of such property is subject to any Lien except as
permitted by Section 7.3.


4.9                               INTELLECTUAL PROPERTY

Each Group Member owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted.  No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim.  The use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.


4.10                        TAXES

Each Group Member has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.


4.11                        FEDERAL REGULATIONS

No part of the proceeds of any Revolving Loans, and no other extensions of
credit hereunder, will be used (a) for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect for any purpose that violates the
provisions of the regulations of the Board or (b) for any purpose that violates
the provisions of the regulations of the Board.  If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.


4.12                        LABOR MATTERS

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:  (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare

 

37

--------------------------------------------------------------------------------


 

insurance have been paid or accrued as a liability on the books of the relevant
Group Member.


4.13                        ERISA

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period.  The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount. 
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.


4.14                        INVESTMENT COMPANY ACT; OTHER REGULATIONS

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.


4.15                        SUBSIDIARIES

Except as disclosed to the Administrative Agent by the Borrower in writing from
time to time after the Closing Date, (a) Schedule 4.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares and commitments to issue
restricted stock to employees or directors) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.


4.16                        USE OF PROCEEDS

The proceeds of the Revolving Loans and the Letters of Credit, shall be used for
general corporate purposes.

 

38

--------------------------------------------------------------------------------


 


4.17                        ENVIRONMENTAL MATTERS

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:

(a)           the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

(c)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)            the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

39

--------------------------------------------------------------------------------


 


4.18                        ACCURACY OF INFORMATION, ETC.

No statement or information contained in this Agreement, any other Loan Document
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.


4.19                        SECURITY DOCUMENTS

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement, when stock certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19, the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).


4.20                        SOLVENCY

Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.


5.                                      CONDITIONS PRECEDENT


5.1                               CONDITIONS TO INITIAL EXTENSION OF CREDIT

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

40

--------------------------------------------------------------------------------


 


(A)                                  CREDIT AGREEMENT; GUARANTEE AND COLLATERAL
AGREEMENT

The Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1B, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.


(B)                                  RECEIVABLES FUNDING TRANSACTION

The Administrative Agent shall have received satisfactory evidence that: (i) the
Receivables Funding Transaction and all of the Receivables Funding Documents
shall have been terminated, (ii) all obligations of any of the Group Members
under the Receivables Funding Documents shall have been paid in full, (iii) all
letters of credit issued pursuant to the Receivables Funding Documents shall
have been cancelled or backed by Letters of Credit issued by the Issuing Lender,
(iv) all Liens granted in connection with Receivables Funding Transaction shall
have been terminated and (v) all accounts receivable generated by the Group
Members and outstanding as of the Closing Date shall have been transferred to
the Group Members that generated such accounts receivable in a manner
satisfactory to the Administrative Agent.


(C)                                  DUE DILIGENCE

The Administrative Agent shall have completed and approved its due diligence
review of the Group Members, including a Collateral examination conducted by the
Administrative Agent (at the Borrower’s sole cost) deemed acceptable to the
Administrative Agent in its sole discretion.


(D)                                  ABSENCE OF LITIGATION

There shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that have or could reasonably be expected to have a Material Adverse
Effect on the Borrower or any of the transactions contemplated by this
Agreement, and the Administrative Agent shall have received an executed
certificate in a form acceptable to the Administrative Agent from a Responsible
Officer of the Borrower so certifying.


(E)                                  ABSENCE OF MATERIAL ADVERSE EFFECT

There shall not have occurred any Material Adverse Effect since December 31,
2004, or material decline (as determined by the Administrative Agent) in the
market value of the Collateral or any material portion of the assets of the
Group Members, and the Administrative Agent shall have received an executed
certificate in a form acceptable to the Administrative Agent from a Responsible
Officer of the Borrower so certifying.

 

41

--------------------------------------------------------------------------------


 


(F)                                    LIEN SEARCHES

The Administrative Agent shall have received the results of a recent lien search
in each of the jurisdictions where assets of each the Loan Parties are located
and in the Loan Parties’ respective jurisdiction of organization, and such
search shall reveal no liens on any of the assets of the Loan Parties except for
liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.


(G)                                 FEES

The Lenders and the Administrative Agent shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date.  All such amounts may be paid with proceeds of Revolving Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.


(H)                                 CLOSING CERTIFICATE; CERTIFIED ARTICLES OF
INCORPORATION; GOOD STANDING CERTIFICATES

The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date, substantially in the form of Exhibit E, with
appropriate insertions and attachments, including the articles or certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
good standing certificate or equivalent certificate for each Loan Party from its
jurisdiction of organization.


(I)                                    LEGAL OPINIONS

The Administrative Agent shall have received the executed legal opinion of the
firm of Lane Powell, counsel to the Loan Parties, substantially in the form of
Exhibit F.


(J)                                    PLEDGED STOCK; STOCK POWERS; PLEDGED
NOTES

The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii)
control agreement with respect to each pledge by any Loan Party of any
uncertificated Capital Stock of any Person that is not a corporation in a form
acceptable to the Administrative Agent and (iii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

42

--------------------------------------------------------------------------------


 


(K)                                FILINGS, REGISTRATIONS AND RECORDINGS

Each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.


(L)                                    INSURANCE

The Administrative Agent shall have received insurance certificates satisfying
the requirements of Section 5.2(b) of the Guarantee and Collateral Agreement.


(M)                              NOTES

The Administrative Agent shall have received, executed and delivered by the
Borrower, a Note for the benefit of any Lender requesting a Note to further
evidence the Borrower’s obligations to such Lender.


5.2                               CONDITIONS TO EACH EXTENSION OF CREDIT

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:


(A)                                  REPRESENTATIONS AND WARRANTIES

Each of the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date.


(B)                                  NO DEFAULT

No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.


(C)                                  ABSENCE OF MATERIAL ADVERSE EFFECT

There shall not have occurred and be continuing any Material Adverse Effect
since December 31, 2004, or material decline (as determined by the
Administrative Agent) in the market value of the Collateral or any material
portion of the assets of the Group Members.

 

43

--------------------------------------------------------------------------------


 


(D)                                  ABSENCE OF LITIGATION

There shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that have or could reasonably be expected to have a Material Adverse
Effect.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.


6.                                      AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:


6.1                               FINANCIAL STATEMENTS

Furnish to the Administrative Agent and each Lender:

(a)           as soon as available, but in any event within the earlier of (i)
90 days after the end of each fiscal year of the Borrower and (ii) the date
following the end of each fiscal year of the Borrower on which the Borrower is
required to file its audited annual financial statements with the SEC, (A) a
copy of the audited consolidated balance sheet of the Group Members as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by the Borrower’s certified public accountants as of the date of this
Agreement or other independent certified public accountants of nationally
recognized standing and (B) the unaudited consolidating balance sheet of the
Group Members as at the end of such year and the related unaudited consolidating
statement of income for such year, setting forth in each case in comparative
form the figures for the previous year, certified by a Responsible Officer as
being fairly stated in all material respects;

(b)           as soon as available, but in any event within 180 days after the
end of each fiscal year of WAHI, a copy of the audited consolidated balance
sheet of WAHI as at the end of such year and the related audited consolidated
statements of income and of cash flows of WAHI for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by WAHI’s certified public accountants as
of the date of this Agreement or other independent certified public accountants
of nationally recognized standing;

 

44

--------------------------------------------------------------------------------


 

(c)           as soon as available, but in any event not later than the earlier
of (i) 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower and (ii) the date following the end of each of
the first three quarterly periods of each fiscal year of the Borrower on which
the Borrower is required to file its unaudited interim financial statements with
the SEC, the unaudited consolidated and consolidating balance sheet of the Group
Members as at the end of such quarter and the related unaudited consolidated and
consolidating statements of income and consolidated statement of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

(d)           promptly upon request of the Administrative Agent, the financial
statement referred to in clauses (a), (b) and (c) above on a consolidating
basis.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.


6.2                               CERTIFICATES; OTHER INFORMATION

Furnish to the Administrative Agent and each Lender (or, in the case of clause
(f), to the relevant Lender):

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any Intellectual
Property acquired by any Loan Party

 

45

--------------------------------------------------------------------------------


 

since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);

(c)           as soon as available, and in any event no later than March 31 of
each year, a detailed consolidated budget for all fiscal years commencing on
January 1 of such fiscal year through the last day of the fiscal year in which
the Revolving Termination Date occurs (including a projected consolidated
balance sheet of the Group Members, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

(d)           within 20 days of the end of each calendar month, a report in a
form acceptable to the Administrative Agent, dated as of the end of the previous
month, reflecting the balance and aging of the Net Domestic Accounts Receivable,
together with a certificate of a Responsible Officer reflecting compliance with
the Asset Coverage Ratio;

(e)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC (10-K and 10-Q reports filed with the SEC
shall be deemed to have been furnished to the Administrative Agent and each
Lender upon the filing thereof; other reports filed with the SEC shall be deemed
to have been furnished to the Administrative Agent and each Lender upon the
Borrower’s written notice to the Administrative Agent of the filing thereof);
and

(f)            promptly, such additional financial and other information as any
Lender may from time to time reasonably request.


6.3                               PAYMENT OF OBLIGATIONS

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

 

46

--------------------------------------------------------------------------------


 


6.4                               MAINTENANCE OF EXISTENCE; COMPLIANCE

(a)           (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.


6.5                               MAINTENANCE OF PROPERTY; INSURANCE

(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.


6.6                               INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.


6.7                               NOTICES

Promptly give notice to the Administrative Agent and each Lender of:

(a)           the occurrence of any Default or Event of Default;

(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $2,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;

 

47

--------------------------------------------------------------------------------


 

(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.


6.8                               ENVIRONMENTAL LAWS

(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.


6.9                               ADDITIONAL COLLATERAL, ETC.

(a)           With respect to any property acquired after the Closing Date by
any Group Member (other than (x) any property described in paragraph (b) or (c)
below, (y) any property subject to a Lien expressly permitted by Section 7.3(g)
and (z) property acquired by any Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent.

 

48

--------------------------------------------------------------------------------


 

(b)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (b), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly (i) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonable to the Administrative
Agent, and (ii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(c)           With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Excluded Foreign
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Excluded Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Administrative Agent’s security interest therein, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.


6.10                        FURTHER ASSURANCES

Within ten days of request by the Administrative Agent, duly execute and deliver
or cause to be duly executed and delivered to the Administrative Agent such
further instruments, agreements and documents and do or cause to be done such
further acts as may be necessary or proper in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purpose of
this Agreement and the other Loan Documents.


7.                                      NEGATIVE COVENANTS

The Borrower agrees that, so long as the Revolving Commitments remain in effect,
any Letter of Credit remains outstanding or any Revolving Loan or other amount
is owing to

 

49

--------------------------------------------------------------------------------


 

any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, without the
prior written consent of the Administrative Agent and the Required Lenders:


7.1                               FINANCIAL CONDITION COVENANTS


(A)                                  CONSOLIDATED LEVERAGE RATIO

Permit the Consolidated Leverage Ratio as at the last day of any fiscal quarter
of the Borrower for the four fiscal quarters then ended to exceed 2.50:1.00.


(B)                                  CONSOLIDATED FIXED CHARGE COVERAGE RATIO

Permit the Consolidated Fixed Charge Coverage Ratio as at the last day of any
fiscal quarter of the Borrower for the four fiscal quarters then ended to be
less than 1.50:1.00.


(C)                                  ASSET COVERAGE RATIO

Permit the Total Revolving Extensions of Credit at any time to exceed an amount
equal to the sum of (a) 75% of Net Domestic Accounts Receivable and (b) the
Margined Value of Liquid Collateral (“Asset Coverage Ratio”).  If at any time
the Borrower is in violation of the Asset Coverage Ratio, the Borrower may cure
such violation within 15 days of the earlier of (i) the date that a certificate
of a Responsible Officer regarding compliance with the Asset Coverage Ratio is
due pursuant to Section 6.2(d) during the month immediately following such
violation or (ii) that a Responsible Officer has knowledge of the occurrence of
the violation, by increasing the amount of Margined Value of Liquid Collateral
and/or reducing the Total Revolving Extensions of Credit by an amount sufficient
to satisfy the Asset Coverage Ratio.


7.2                               INDEBTEDNESS

Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a)           Indebtedness of any Loan Party pursuant to any Loan Document;

(b)           Indebtedness of the Borrower to any Wholly Owned Subsidiary
Guarantor and of any Wholly Owned Subsidiary Guarantor to the Borrower or any
other Subsidiary;

(c)           Guarantee Obligations incurred in the ordinary course of business
by the Borrower and/or its Subsidiaries of obligations of any Wholly-Owned
Subsidiary Guarantor;

(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof

 

50

--------------------------------------------------------------------------------


 

(without increasing, or shortening the maturity of, the principal amount
thereof) (“Existing Indebtedness”);

(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) and in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;

(f)            Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by the Borrower or any of its Wholly Owned
Subsidiaries pursuant to a Permitted Acquisition as a result of a merger or
consolidation or the acquisition of an asset securing such Indebtedness) (the
“Permitted Acquired Debt”), so long as (A) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (B) the sum of all such Indebtedness under this clause (f) shall
not exceed an aggregate amount equal to $30,000,000 at any one time outstanding;

(g)           additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $1,000,000 at any one time outstanding;

(h)           Reimbursement obligations under letters of credit issued for the
account of WAHI or LRAC to the extent such letters of credit are secured by cash
or Cash Equivalents pledged to secure only the reimbursement obligations with
respect to such letters of credit; and

(i)            Until January 31, 2006, Indebtedness of Borrower in an amount not
to exceed $8,125,000 evidenced by that certain Revolving Reducing Note in the
initial principal amount of $10,000,000, dated as of January 4, 2002, and
payable to Wells Fargo Bank, National Association.


7.3                               LIENS

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

51

--------------------------------------------------------------------------------


 

(c)           pledges or deposits of cash and Cash Equivalents to secure
obligations under workers’ compensation, unemployment insurance and other social
security legislation or to secure reimbursement obligations under letters of
credit that secure obligations under workers’ compensation, unemployment
insurance and other social security legislation;

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

(f)            Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) or 7.2(i), provided that no
such Lien is spread to cover any additional property after the Closing Date and
that the amount of Indebtedness secured thereby is not increased;

(g)           Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;

(h)           Liens created pursuant to the Security Documents;

(i)            Liens on property or assets of an acquired Subsidiary of the
Borrower pursuant to a Permitted Acquisition, which liens were in existence at
the time such Subsidiary is acquired pursuant to the Permitted Acquisition;
provided that (i) any Indebtedness that is secured by such Liens is permitted to
exist under Section 7.2(f), (ii) such Liens are not incurred in connection with,
or in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any asset of the Borrower or any of its other Subsidiaries and
(iii) the encumbered assets continue to be owned by the acquired Subsidiary;

(j)            any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

(k)           Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured does not
exceed (as to the Borrower and all Subsidiaries) $1,000,000 at any one time.

 

52

--------------------------------------------------------------------------------


 


7.4                               FUNDAMENTAL CHANGES

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:

(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving Person);

(b)           any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and

(c)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.


7.5                               DISPOSITION OF PROPERTY

Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a)           the Disposition of obsolete or worn out property in the ordinary
course of business;

(b)           the sale of inventory in the ordinary course of business;

(c)           Dispositions permitted by clause (i) of Section 7.4(b);

(d)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor; and

(e)           the Disposition of other property having a fair market value not
to exceed $1,000,000 in the aggregate for any fiscal year of the Borrower.


7.6                               RESTRICTED PAYMENTS

Declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”) until the Borrower shall have demonstrated to the Administrative
Agent

 

53

--------------------------------------------------------------------------------


 

compliance with the covenants set forth in Section 7.1 on a pro forma basis
(calculated for the relevant period as if such proposed event had occurred on
the last day of the relevant period), for the most recent full fiscal quarter
immediately preceding such proposed event for which the relevant financial
information has been delivered pursuant to Section 6.1 .  Notwithstanding the
foregoing and without regard to the calculation of covenants set forth in
Section 7.1 on a pro forma basis, any Subsidiary may make Restricted Payments to
the Borrower or any Wholly Owned Subsidiary Guarantor.


7.7                               INVESTMENTS

Make any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except:

(a)           extensions of trade credit in the ordinary course of business;

(b)           investments in Cash Equivalents;

(c)           Guarantee Obligations permitted by Section 7.2;

(d)           loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $500,000 at
any one time outstanding;

(e)           Investments in assets useful in the business of the Group Members
made by the Borrower or any of its Subsidiaries with the proceeds of any
Reinvestment Deferred Amount;

(f)            intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Wholly Owned Subsidiary
Guarantor;

(g)           Investments in Excluded Foreign Subsidiaries in an amount not
exceeding $15,000,000 in any fiscal year of the Borrower;

(h)           So long as WAHI is a Subsidiary of the Borrower, investments in
WAHI in an aggregate amount not to exceed 110% of the aggregate amount of
workers’ compensation liabilities transferred by the Group Members to WAHI;

(i)            So long as LRAC is a Subsidiary of the Borrower, investments in
LRAC in an aggregate amount not to exceed 110% of the aggregate amount of
workers’ compensation liabilities transferred by the Group Members to LRAC.

(j)            Permitted Acquisitions (including any Investments owned by a
Person acquired in a Permitted Acquisition); and

 

54

--------------------------------------------------------------------------------


 

(k)           in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $1,000,000 in the aggregate during the
term of this Agreement.


7.8                               TRANSACTIONS WITH AFFILIATES

Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Wholly Owned Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.


7.9                               SALES AND LEASEBACKS

Enter into any arrangement with any Person providing for the leasing by any
Group Member of personal property that has been or is to be sold or transferred
by such Group Member to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of such Group Member.


7.10                        SWAP AGREEMENTS

Enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Capital Stock) and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.


7.11                        CHANGES IN FISCAL PERIODS

Permit the fiscal year of the Borrower to end on a day other than the Friday
closest to December 31 or change the Borrower’s method of determining fiscal
quarters.


7.12                        NEGATIVE PLEDGE CLAUSES

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Group Member to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement and the other Loan Documents
and (b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

 

55

--------------------------------------------------------------------------------


 


7.13                        CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents and (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary.


7.14                        LINES OF BUSINESS

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Group Members are engaged on the date of this
Agreement or that are reasonably related thereto.


8.                                      EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)           the Borrower shall fail to pay any principal of any Revolving Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7 of this Agreement or
Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement; or

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

56

--------------------------------------------------------------------------------

 


(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Revolving Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $3,000,000; or

(f)            (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or

 

57

--------------------------------------------------------------------------------


 

not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $1,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i)            any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(j)            the guarantee contained in the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

(k)           (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 35% of the outstanding common stock of the Borrower; or
(ii) a Change of Control shall occur.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall

 

58

--------------------------------------------------------------------------------


 

immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Revolving Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral interest bearing account opened by the Administrative Agent
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.


9.                                      THE AGENTS


9.1                               APPOINTMENT

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

59

--------------------------------------------------------------------------------


 


9.2                               DELEGATION OF DUTIES

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.


9.3                               EXCULPATORY PROVISIONS

Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.


9.4                               RELIANCE BY ADMINISTRATIVE AGENT

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request

 

60

--------------------------------------------------------------------------------


 

and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Revolving Loans.


9.5                               NOTICE OF DEFAULT

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


9.6                               NON-RELIANCE ON AGENTS AND OTHER LENDERS

Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

61

--------------------------------------------------------------------------------


 


9.7                               INDEMNIFICATION

The Lenders agree to indemnify each Agent in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Revolving Loans shall have
been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Revolving Loans) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Revolving Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the payment of the Revolving Loans and all other amounts payable hereunder.


9.8                               AGENT IN ITS INDIVIDUAL CAPACITY

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Revolving Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.


9.9                               SUCCESSOR ADMINISTRATIVE AGENT

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders

 

62

--------------------------------------------------------------------------------


 

of the Revolving Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.


9.10                        DOCUMENTATION AGENT AND SYNDICATION AGENT

Neither the Documentation Agent nor the Syndication Agent shall have any duties
or responsibilities hereunder in its capacity as such.


10.                               MISCELLANEOUS


10.1                        AMENDMENTS AND WAIVERS

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
or reduce the principal amount or extend the final scheduled date of maturity of
any Revolving Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby;  (ii) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.12 without the written consent of the
Required Lenders; (v) reduce the amount of the Net Cash Proceeds

 

63

--------------------------------------------------------------------------------


 

required to be applied to prepay Revolving Loans under the Agreement without the
written consent of the Required Lenders; (vi) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
(vii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Revolving Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.


10.2                        NOTICES

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower:                                                                                                                                           
Labor Ready, Inc.
1015 A Street
Tacoma, Washington 98402
Attention:  Vice President, Finance
Telecopy:  (800) 587-9257
Telephone:  (800) 991-4991

Administrative
Agent:                                                                        
Wells Fargo Bank, National Association
Commercial Banking Office
1201 Pacific Avenue, Third Floor
Tacoma, Washington 98402
Attention:  John Cantalupo
Email Address:  cantalou@wellsfargo.com
Telecopy:  (253) 593-5215
Telephone:  (253) 593-5780

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.

 

64

--------------------------------------------------------------------------------


 

The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


10.3                        NO WAIVER; CUMULATIVE REMEDIES

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


10.4                        SURVIVAL OF REPRESENTATIONS AND WARRANTIES

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Revolving Loans and other extensions of credit hereunder.


10.5                        PAYMENT OF EXPENSES AND TAXES

(a)           The Borrower agrees (i) to pay or reimburse the Administrative
Agent for all its out-of-pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent,
collateral examination costs and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (ii) to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (iii) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay by the
Borrower in paying, stamp, excise and other taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (iv) to pay,

 

65

--------------------------------------------------------------------------------


 

indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Revolving Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of such Indemnitee.  Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor.  The agreements
in this Section 10.5 shall survive repayment of the Revolving Loans and all
other amounts payable hereunder.

(b)           If any claim, action or proceeding shall be brought or asserted
against any Indemnitee in respect of which the indemnity provided in this
Section 10.5 may be sought from the Borrower, each such Indemnitee or a
representative of the Indemnitees shall promptly notify the Borrower in writing
of its claim of indemnification with respect to such claim, action or
proceeding.  In such event, the Indemnitees shall keep the Borrower apprised of
the status of any such matter and shall provide the Borrower with a reasonable
opportunity to consult with the Indemnitees as to the defense or settlement of
such matter.  An Indemnitee’s failure to so notify the Borrower promptly
following its receipt of notice or actual knowledge of any claim, action or
proceeding shall relieve the Borrower from any liability under this Section 10.5
to such Indemnitee in connection with the defense or indemnity with respect to
such claim, action or proceeding to the extent the Borrower has been prejudiced
by such delay in notification. The Borrower shall, at its expense, have the
right to employ separate counsel in any action or proceeding and to participate
in the defense thereof except to the extent that counsel for an Indemnitee
determines that such participation could reasonably be prejudicial to such
Indemnitee.  The Lenders agree to cooperate with the Borrower in connection with
any claim, action, suit or proceeding brought by or against them in connection
with the indemnification granted hereunder.


10.6                        SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND
ASSIGNMENTS

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby

 

66

--------------------------------------------------------------------------------


 

(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Revolving Loans
at the time owing to it) with the prior written consent of:

                (A)          the Borrower (such consent not to be unreasonably
withheld), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person;

                (B)           the Administrative Agent; and

                (C)           the Issuing Bank.

                (ii)           Assignments shall be subject to the following
additional conditions:

                (A)          except in the case of an assignment to a Lender, an
affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitments or Revolving
Loans under the Revolving Facility, the amount of the Revolving Commitments or
Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

                (B)           the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

                (C)           the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, the terms “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions

 

67

--------------------------------------------------------------------------------


 

of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

                (iii)          Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obliga­tions
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

                (iv)          The Administrative Agent, acting for this purpose
as an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount of the Revolving Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

                (v)           Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(c)           (i)            Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Revolving Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any

 

68

--------------------------------------------------------------------------------


 

agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that when the sale of a participation to a Participant is
made with the Borrower’s prior written consent (which consent shall not be
required if there exists an Event of Default) the agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law and when the sale
of a participation to a Participant is made with the Borrower’s prior written
consent (which consent shall not be required if there exists an Event of
Default) the, Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

                (ii)           A Participant shall not be entitled to receive
any greater payment under Section 2.13 or 2.14 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.14 unless such
Participant complies with Section 2.14(d).

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.


10.7                        ADJUSTMENTS; SET-OFF

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under the
Revolving Facility, if any Lender (a “Benefited Lender”) shall, at any time
after the Revolving Loans and other amounts payable hereunder shall immediately
become due and payable pursuant to Section 8, receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from

 

69

--------------------------------------------------------------------------------


 

the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.


10.8                        COUNTERPARTS

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.


10.9                        SEVERABILITY

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10                 INTEGRATION

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

70

--------------------------------------------------------------------------------


 


10.11                 GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF WASHINGTON, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.


10.12                 SUBMISSION TO JURISDICTION; WAIVERS

The Borrower hereby irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
Washington, the courts of the United States for the Western District of
Washington, and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(d)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.


10.13                 ACKNOWLEDGEMENTS

The Borrower hereby acknowledges that:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

71

--------------------------------------------------------------------------------


 


10.14                 RELEASES OF GUARANTEES AND LIENS

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

(b)           At such time as the Revolving Loans, the Reimbursement Obligations
and the other obligations under the Loan Documents (other than obligations under
or in respect of Swap Agreements) shall have been paid in full, the Revolving
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.


10.15                 CONFIDENTIALITY

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.


10.16                 WAIVERS OF JURY TRIAL

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT

 

72

--------------------------------------------------------------------------------


 

OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


10.17                 STATUTORY NOTICE

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[The remainder of this page intentionally left blank.]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

LABOR READY, INC.

 

 

 

 

By:

/s/ Derrek L. Gafford

 

 

Derrek L. Gafford

 

 

Vice President of Finance and Accounting/Treasurer

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Syndication
Agent, Documentation Agent and as a Lender

 

 

 

 

By:

/s/ John Cantalupo

 

 

Name: John Cantalupo

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Timothy Holsapple

 

 

Name: Timothy Holsapple

 

 

Title: Senior Vice President

 

S-1

--------------------------------------------------------------------------------

 


SCHEDULE 1.1A
Margin Value of Liquid Assets


Cash, U. S. Gov’t, Treasuries, Munis & Corporate Bonds



Type of Security

 

LTV

 

The maximum advance is not to exceed the lower of the face or redemption value
of debt securities.

 

 

 

Cash

 

95

%

U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities =/< 5 years

 

90

%

U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 5 years, but =/< 10 years

 

85

%

U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 10 years

 

80

%

High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities =/< 5 years

 

85

%

High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 5 years, but =/< 10 years

 

80

%

High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 10 years

 

75

%

Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities =/< 5 years

 

75

%

Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 5 years, but =/< 10 years

 

70

%

Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 10 years

 

65

%

 

1

--------------------------------------------------------------------------------


 

 

Commercial Paper
For split ratings, apply the lower advance rate:



Type of Security

 

LTV

 

A1 and P1 Graded Commercial Paper

 

85

%

A1 or P1 Graded Commercial Paper

 

80

%

A2 or P2 Graded Commercial Paper

 

70

%

 

2

--------------------------------------------------------------------------------


 

Common/Preferred Stock



LISTED STOCKS

 

LTV

New York Stock Exchange

 

75%

NASDAQ, AMEX, and Other Regional Exchanges (Note D)

 

Market Capitalization (Note A)

 

S & P Rankings

 

 

 

 

A+, A, A- Above Average

 

B+ Average

 

B, B-, C Below Average

 

D In Reorganization

 

NR (Note C) Not Rated

 

 

Large > $7.5B

 

75%

 

60%

 

50%

 

0%

 

(Note B)

 

 

Middle =/> $1B to =/< $7.5B

 

60%

 

50%

 

40%

 

0%

 

(Note B)

 

 

Small =/> $500MM to < $1B

 

50%

 

40%

 

30%

 

0%

 

(Note B)

 

 

Micro < $500MM

 

(Note B)

 

(Note B)

 

(Note B)

 

0%

 

(Note B)

--------------------------------------------------------------------------------

Notes:

A. Market Capitalization equals market price times outstanding shares (common
and convertible).

B. LTV to be established on a case-by-case basis and approved by the
Administrative Agent.

C. Not rated due to insufficient data or because the stock is not amenable to
S&P’s ranking process.

D. NASDAQ, AMEX, and other Regional exchange LTVs apply to a non-trading
investment or collateral portfolio. If trading is allowed, a composite LTV%
(typically =/< the listed maximum) is assigned based on the documented
investment objective. If undocumented, the maximum LTV is 50%.

E. Lending against and establishing LTVs for Repurchase Agreements is handled on
a case-by-case basis and requires approval of the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

Mutual Funds



Type of Security

 

LTV

 

Listed Money Market (MM)

 

95

%

Short Term Taxable or Tax Exempt:

 

 

 

Short Term Corporate Taxable Bond (SB)

 

90

%

Short Term Municipal Bond (SM)

 

90

%

Short Term U.S. Taxable Bond (SG)

 

90

%

Intermediate Term Taxable or Tax Exempt:

 

 

 

Intermediate Term Municipal Bond (IM)

 

85

%

Intermediate Term Corporate Taxable Bond (IB)

 

85

%

Intermediate U.S. Taxable Bond (IG)

 

85

%

General Taxable:

 

 

 

General U.S. Taxable Bond (GT); Long Term U.S. Taxable Bond (LG)

 

80

%

Municipal Bond, Single State or Long Term Corporate Taxable:

 

 

 

Long Term Corporate Taxable Bond (AB)

 

75

%

Municipal Bond:

 

 

 

• General Municipal (GM), Insured All Maturities (NM), Single State (SS)

 

75

%

Balanced Stock and Bond Funds (MP) (Includes Flexible Portfolio)

 

75

%

Domestic Large, Multi, Medium and Small Cap Stock:

 

 

 

Large Cap Growth (LG)

 

70

%

Large Cap Value (LV)

 

70

%

Large Cap Core (LC)

 

70

%

Equity Income Stock (EI)

 

70

%

Mortgage Taxable Bond (MG)

 

70

%

Multi Cap Growth (XG)

 

60

%

Multi Cap Value (XV)

 

60

%

Multi Cap Core (XC)

 

60

%

Mid Cap Growth (MG)

 

60

%

Mid Cap Value (MV)

 

60

%

Mid Cap Core (MC)

 

60

%

Small Cap Growth (SG)

 

50

%

Small Cap Value (SV)

 

50

%

Small Cap Core (SC)

 

50

%

Specialty Equity (SQ)

 

50

%

Sector, International, High Yield Taxable & Tax Exempt:

 

 

 

Sector Stock (SE): Health/Biotech; Natural Resources; Environmental; Tech;
Utility; Financial Services; RE; Gold Oriented funds

 

50

%

 

4

--------------------------------------------------------------------------------


 

Global Stock (GL)

 

50

%

International Stock (IL); Emerging Markets; Europe; Latin America, Pacific
Ex-Japan Region; Japanese World Taxable Bond (WF)

 

50

%

High Yield Taxable Corporate Bond (HC); High Yield Municipal Bond

 

50

%

Listed NASDAQ Mutual Funds

 

50

%

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B
Revolving Commitments

 

 

Name of Lender

 

Revolving
Commitment

 

Wells Fargo Bank, National Association

 

$

50,000,000

 

BANK OF AMERICA, N.A.

 

$

30,000,000

 

Total:

 

$

80,000,000.00

 

 

1

--------------------------------------------------------------------------------

 